Citation Nr: 0305373	
Decision Date: 03/21/03    Archive Date: 04/03/03

DOCKET NO.  97-13 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a heart flutter.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for arthritis.

5.  Entitlement to a total disability evaluation based on 
individual unemployability due to a service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from March 1943 to January 
1946, and from June 1946 to August 1947.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions in August 1996 and August 
1998 by the Department of Veterans Affairs (VA) Waco, Texas, 
Regional Office (RO).  

The Board remanded the case for additional development in 
September 2002.  The case is now ready for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The preponderance of the evidence shows that a chronic 
low back disability was not present during service, was not 
manifested within a year after service, and the veteran's 
current low back disability did not develop as a result of 
any incident during service.


3.  The preponderance of the evidence shows that a chronic a 
heart disability was not present during service, was not 
manifested within a year after service, and the veteran's 
current heart disability did not develop as a result of any 
incident during service.

4.  The preponderance of the evidence shows that hypertension 
was not present during service, was not manifested within a 
year after service, and the veteran's current hypertension 
did not develop as a result of any incident during service.

5.  The preponderance of the evidence shows that arthritis 
was not present during service, was not manifested within a 
year after service, and the veteran's current arthritis did 
not develop as a result of any incident during service.

6.  The veteran's only service-connected disability is a 
gunshot wound to the left foot with fractures, rated as 20 
percent disabling.

7.  The veteran has a fourth grade education, and has 
occupational experience as a truck driver.  

8.  The veteran's service-connected disability does not 
preclude all forms of substantially gainful employment 
consistent with his educational background and occupational 
experience.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).


2.  A heart disability was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).

3.  Hypertension was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).

4.  Arthritis was not incurred in or aggravated by service, 
and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

5.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.340, 3.341, 4.14, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claim and complied with the VA's notification requirements.  
The communications provided the veteran with a specific 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The June 2002 SSOC specifically 
discussed the VCAA and implementing regulations.  The SOC and 
SSOCs included summaries of the evidence which had been 
obtained and considered.  The RO also supplied the veteran 
with the applicable regulations in the SOC and SSOCs.  The 
basic elements for establishing entitlement to service 
connection and increased compensation based on 
unemployability have remained unchanged despite the change in 
the law with respect to duty to assist and notification 
requirements.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran was scheduled for a hearing, but he failed to appear 
for it, and did not request that it be rescheduled.  All 
available relevant evidence identified by the veteran was 
obtained and considered.  The claims file contains his 
service medical records and VA medical treatment records.  
The veteran has been afforded disability evaluation 
examinations by the VA.  The Board does not know of any 
additional relevant evidence which has not been obtained.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claims on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

I.  Entitlement To Service Connection For A Low Back 
Disorder.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The veteran contends that he is entitled to service-
connection for a low back disorder because he had a spinal 
tap in service, and that this resulted in pain ever since 
that time.  After reviewing all of the evidence, the Board 
finds that the veteran's current low back disability was not 
present until many years after service, and is not 
etiologically or causally related to active duty service or 
any incident therein.  

The veteran's service medical records show that in March 1943 
he underwent a spinal tap after reporting complaints of 
headaches and stiffness of the neck.  The spinal tap was done 
based on the possibility that he had meningitis.  However, a 
service medical record dated in April 1943 reflects that the 
veteran had recovered, and he was discharged to duty.  There 
are no indications in the service medical records that the 
spinal tap caused any residual back pain.  The final 
diagnosis was that the veteran had (1) nasopharyngitis, and 
(2) encephalomeningitis, acute, nonsuppurative, caused by 
mumps virus.  

The report of a medical examination conducted in January 1946 
for the purpose of the veteran's separation from his initial 
period of service shows that the only disease or injury which 
was noted was an accidental gunshot wound to the left foot.  
There was no mention of a back disorder.  No musculoskeletal 
defects were found on physical examination.  He was found to 
be qualified for separation from service.  Similarly, the 
report of a medical examination conducted in June 1947 for 
the purpose of his separation from his second period of 
service also contains no mention of a back disorder.  

There is no medical evidence of the presence of arthritis of 
the back within a year after separation from service.  
Moreover, there is also no continuity of symptomatology since 
service.  The report of a disability evaluation examination 
conducted by the VA in December 1953 is negative for any 
references to back problems.  

The veteran first raised a claim for service connection for a 
back disorder in a letter dated in October 1955.  The first 
medical evidence of a chronic low back disability is dated 
many years after separation from service.  A VA hospital 
summary dated in July 1956 shows that the veteran reported 
having pain in the lumbar spine.  He stated that it had been 
present for the previous 5 to 6 months.  Later in the record 
it was indicated that he said that the back pain had been 
present since a spinal puncture was performed inservice.  
Examination of the back revealed tenderness but no muscle 
spasm.  An X-ray of the lumbar spine revealed nothing of note 
except very minimal spina bifida at the level of T-11 which 
was possibly the cause of the veteran's mild discomfort.  
None of the treatment records contain any medical opinion 
linking the veteran's post-service low back problems with 
service.  The fact that the veteran's own account of the 
etiology of his disability was recorded in his medical 
records is not sufficient to support the claim.  In LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

The report of a joints examination conducted by the VA in May 
1997 shows that  the veteran stated that he had back pain 
which started because of a spinal tap done in 1943.  The 
examiner noted that the service medical records reflected 
that this was done because he was having symptoms of 
meningitis which turned out to be viral meningitis.  The 
veteran said that he had pain since the spinal tap.  He 
reported that in his earlier days, it was not very sensitive, 
but over the years it had gotten worse and was now severe and 
involved the entire spine.  Following examination, the 
examiner found that the veteran had chronic lumbar pain 
associated with probable degenerative joint disease.  He 
further stated that "I am unable to relate the patient's 
current spinal condition to a spinal tap that occurred in 
1943."  

The Board finds that the recent opinion by the VA examiner, 
which was to the effect that the veteran's current low back 
disability is not related to service, has high probative 
value as it was based on a full review of the veteran's 
history, including his complete service medical records and 
his claims file.  Although the veteran has offered his own 
theory that his current problems are related to the spinal 
tap which occurred in service, the mere contentions of the 
veteran, no matter how well-meaning, without supporting 
medical evidence that would etiologically relate his claimed 
disability with an event or occurrence while in service, will 
not support the claim.  The Unites States Court of Appeals 
for Veterans Claims (Court) has held that lay persons, such 
as the veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992). 

In summary, the preponderance of the evidence shows that a 
chronic low back disability was not present during service, 
was not manifested within a year after service, and the 
veteran's current low back disability did not develop as a 
result of any incident during service.  Accordingly, the 
Board finds that a low back disability was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.

II.  Entitlement To Service Connection For A Heart Flutter.

The veteran contends that he is entitled to service-
connection for a heart disorder because such a disorder was 
incurred in service.  After reviewing all of the evidence, 
the Board finds that a current heart disability was not 
present until many years after service, and is not 
etiologically or causally related to active duty service or 
any incident therein.  

The veteran's service medical records show that a soft 
systolic murmur of the heart was noted in March 1943 when the 
veteran was hospitalized for treatment of headaches due to 
the mumps virus; however, there are no further references to 
that murmur.  The report of an electrocardiogram conducted in 
September 1945 shows that the veteran reported having 
precardial pain for many years which was not related to 
exertion.  The electrocardiogram was not diagnostic of any 
disorder.  A record dated in November 1945 shows that the 
heart was not enlarged, had no murmurs, and no irregularities 
of rate or rhythm.  A service medical record dated in March 
1947 indicates that the veteran had no murmurs.  

The report of a medical examination conducted in January 1946 
for the purpose of the veteran's separation from service 
shows that his cardiovascular system was normal.  Similarly, 
the report of an examination conducted in June 1947 also 
reflects that his cardiovascular system was normal on 
examination.    

There is no medical evidence of the presence of a 
cardiovascular disorder within a year after separation from 
service.  Moreover, there is also no continuity of 
symptomatology since service.  The report of a medical 
examination conducted by the VA in December 1953 shows that 
examination of the cardiovascular system revealed that the 
heart was not enlarged, and the sounds were of good quality.  
There was a regular sinus rhythm, and no thrills or murmurs.  
Similarly, a VA hospital summary dated in July 1956 reflects 
that the veteran's cardiac rate and rhythm were normal with 
no murmurs.  

The first medical evidence of a heart disorder is dated many 
years after separation from service.  The earliest post 
service records are from approximately 50 years after 
service.  A VA electrocardiogram record dated in May 1997 
shows that the veteran had a borderline ECG with right atrial 
enlargement.  However, none of the treatment records contain 
any medical opinion linking the veteran's current heart 
problems with service.  

Although the veteran has offered his own theory that his 
current problems are related to an injury which occurred in 
service, the mere contentions of the veteran, no matter how 
well-meaning, without supporting medical evidence that would 
etiologically relate his claimed disability with an event or 
occurrence while in service, will not support the claim.  See 
Espiritu, supra. 

In summary, the preponderance of the evidence shows that a 
chronic heart disability was not present during service, was 
not manifested within a year after service, and the veteran's 
current heart disability did not develop as a result of any 
incident during service.  Accordingly, the Board finds that a 
heart disability was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  

III.  Entitlement To Service Connection For Hypertension.

The veteran contends that he is entitled to service-
connection for hypertension because such a disorder was 
incurred in service.  After reviewing all of the evidence, 
the Board finds that the veteran's current hypertension was 
not present until many years after service, and is not 
etiologically or causally related to active duty service or 
any incident therein.  

The veteran's service medical records do not contain any 
references to hypertension or high blood pressure.  The 
report of a medical examination conducted in January 1946 for 
the purpose of the veteran's separation from service shows 
that examination of the cardiovascular system was normal.  
His blood pressure reading at that time was normal at 118/74.  
Similarly, the report of a medical examination conducted for 
the purpose of his separation from his second period of 
service in June 1947 shows that examination was again normal 
and his blood pressure was only 126/80.  

There is no medical evidence of the presence of hypertension 
within a year after separation from service.  Moreover, there 
is also no continuity of symptomatology since service.  

The first medical evidence of hypertension is dated many 
years after separation from service.  The earliest post 
service records reflecting a diagnosis of hypertension are VA 
treatment records dated in 1997, approximately 50 years after 
service.  None of the treatment records contain any medical 
opinion linking the veteran's current hypertension with 
service.  

In summary, the preponderance of the evidence shows that 
hypertension was not present during service, was not 
manifested within a year after service, and the veteran's 
current hypertension did not develop as a result of any 
incident during service.  Accordingly, the Board finds that 
hypertension was not incurred in or aggravated by service, 
and may not be presumed to have been incurred in service.  

IV.  Entitlement To Service Connection For Arthritis.

The veteran contends that he is entitled to service-
connection for arthritis because he incurred that disorder in 
service.  After reviewing all of the evidence, the Board 
finds that the veteran's arthritis was not present until many 
years after service, and is not etiologically or causally 
related to active duty service or any incident therein.  

The veteran's service medical records do not contain any 
references to arthritis.  The report of a medical examination 
conducted in January 1946 for the purpose of the veteran's 
separation from his initial period of service shows that the 
only disease or injury which was noted was an accidental 
gunshot wound to the left foot.  There was no mention of 
arthritis.  No musculoskeletal defects were found on physical 
examination.  Similarly, the report of a medical examination 
conducted in June 1947 for the purpose of his separation from 
his second period of service also contains no mention of 
arthritis.  

There is no medical evidence of the presence of arthritis 
within a year after separation from service.  Moreover, there 
is also no continuity of symptomatology since service.  

The first medical evidence of arthritis is dated many years 
after separation from service.  None of the treatment records 
contain any medical opinion linking the veteran's current 
arthritis problems with service.  

In summary, the preponderance of the evidence shows that 
arthritis was not present during service, was not manifested 
within a year after service, and the veteran's current 
arthritis did not develop as a result of any incident during 
service.  Accordingly, the Board finds that arthritis was not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred in service.

V.  Entitlement To A Total Disability Evaluation Based On 
Individual Unemployability Due To A Service-Connected 
Disability.

The veteran contends that he is entitled to a total 
disability rating based on individual unemployability.  As 
noted above, service-connected disabilities are rated based 
primarily upon the average impairment in earning capacity.  
Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  Total ratings are 
authorized for any disability or combination of disabilities 
for which the Schedule for Rating Disabilities prescribes a 
100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

A total rating is also authorized for compensation purposes 
if the requirements of 38 C.F.R. § 4.16 are met.  Pursuant to 
38 C.F.R. § 4.16(a), a total disability rating for 
compensation purposes may be assigned on the basis of 
individual unemployability: that is, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  In such an instance, if 
there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Id. 

Individual unemployability must be determined without regard 
to any nonservice-connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(stating that age may not be a factor in evaluating service-
connected disability or unemployability).  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).

The veteran's only service-connected disability is a gunshot 
wound of the left foot with fractures.  The evidence 
pertaining to the severity of the gunshot wound includes the 
report of a medical examination conducted by the VA in May 
1997.  The report shows that the veteran stated that he had a 
history of a gunshot wound to the left foot in service, and 
that the foot was constantly painful.  He said that he used a 
walking stick partly because of the foot and partly because 
of his back.  He said that any attempt to use the foot 
aggravated it.  He also said that there was a pins and 
needles feeling.  On physical examination, there was a scar 
and almost no motion of any of the joints.  The area of the 
foot was quite tender to the touch.  There was no evidence of 
purulence.  The diagnosis was status following gunshot wound 
to the left foot with residual hammertoes, painful scar, and 
callous formation, moderately severe chronic pain and 
deformity as described.  

The disability rating is 20 percent.  Thus, his combined 
service-connected rating does not meet the percentage 
criteria of 38 C.F.R. § 4.16(a).  For veterans who fail to 
meet the percentage standards noted above, but who are 
unemployable by reason of service-connected disabilities, the 
case may be referred to the Director of the Compensation and 
Pension Service for extraschedular consideration.  See 
38 C.F.R. § 4.16(b). 

The Board notes, however, that there is no objective evidence 
that the service-connected disability renders the veteran 
unable to work.  The veteran's claim for increased 
compensation based on unemployability which he submitted in 
January 1998 shows that he has completed a fourth grade 
education, and has occupational experience as a truck driver.  
He stated that he last worked full time in August 1944, but 
also stated that he worked between 1952 and 1955.  

The Board notes that the veteran has multiple serious medical 
problems such as his hypertension and arthritis; however, 
unemployability associated with intercurrent disability may 
not be used as a basis for a total disability rating.  See 
38 C.F.R. § 4.19.  Similarly, advanced age may not be 
considered when assigning the rating for the service 
connected disability.  

Although the foot disorder might prevent the veteran from 
engaging in labor which requires standing, there is no 
indication that he could not do a job involving seated work.  
Based on the foregoing, the Board finds that the veteran's 
service-connected disability does not preclude all forms of 
substantially gainful employment consistent with his 
educational background and occupational experience.  

The veteran's service-connected disability is not shown to be 
productive of total occupational impairment.  Accordingly, 
the Board concludes that the criteria for a total disability 
rating based on individual unemployability due to a service-
connected disorder are not met and referral for 
extraschedular consideration is not warranted.


ORDER

1.  Service connection for a low back disorder is denied.

2.  Service connection for a heart flutter is denied.

3.  Service connection for hypertension is denied.

4.  Service connection for arthritis is denied.

5.  A total disability evaluation based on individual 
unemployability due to a service-connected disabilities is 
denied.  




	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

